PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/064,492
Filing Date: 21 Jun 2018
Appellant(s): Chaffins et al.



__________________
Gary P. Oakeson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01 April 2021.

. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02 February 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 3-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cooperstein (WO2014/118783A1) in view of Baumann (US PG Pub 2007/0238056).

Regarding claim 1, Cooperstein teaches an ink set (ink formulation of pp. 16-17, claims 83-88, together with sintering agent on pg. 13 make up an ink set), comprising: 
a pretreat composition (referred to as sintering agent on pg. 13) comprising a metal chloride salt (5th paragraph on pg. 13); 
a conductive fusing ink comprising elemental transition metal particles (metal nanoparticles of claim 28, see also claims 85 and 41, 3rd paragraph on p. 11) comprising a dispersing agent (3rd paragraph on pg. 16; first four paragraphs on pg. 17) at surfaces of the elemental transition metal particles (the dispersing agent is implicitly at surfaces of the metal particles since the 2nd paragraph on pg. 17 teaches that the dispersants “prevent aggregation and/or agglomeration of the nanoparticles” and for the reasons discussed below), wherein the dispersing agent includes ligands that passivate the surfaces of the particles (the agents include species having carboxylic acid, carboxylate, and amine ligands per the fourth paragraph on pg. 17, where such ligands implicitly bind to transition metals and therefore passivate the surfaces as evidenced by the discussion in para. 0021 of the Applicant’s specification).

However, Baumann directed to radiation absorbers for additive manufacturing, teaches a second fusing ink comprising a fusing agent capable of absorbing electromagnetic radiation to produce heat (paras. 0008 and 0037 wherein the fusing agent is referred to as absorber in these paragraphs and may be selectively applied via an inkjet process per para. 0008) useful for fusing metals (para. 0058, last sentence of para. 0060, para. 0061).
Baumann teaches that the addition of this fusing ink comprising a radiation absorbing fusing agent to a particulate build material (paras. 0036-0037) provides a faster fusing process without need for a coherent, monochromatic laser source and with cost savings (abstract, paras. 0007-0008, with a description provided in paras. 0080-0082 explaining how the fusing agent enables a faster process).
Per MPEP §2143.I, applying a known technique to improve similar methods in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). In view of Baumann’s teachings and/or KSR rationale C, it would have been obvious to one of ordinary skill in the art at the time of filing to combine Baumann’s radiation absorbing second fusing ink with Cooperstein’s ink set to predictably obtain faster fusing, since modification of Cooperstein’s ink set to include a fusing agent enhances absorption of electromagnetic radiation and conversion to heat, as described in further detail in the sections of Baumann cited above, within the ink set during the fusing process.
Regarding claim 3, Cooperstein teaches the elemental transition metal particles 15 comprise silver particles or copper particles, (metal nanoparticles of claim 41, see also 3rd paragraph on p. 11).  
Regarding claim 4, Cooperstein teaches the elemental transition metal particles are capable of being sintered at a temperature from 23 0C to 30 0C (claim 55), thus falling within and satisfying the claimed range. 20  
Regarding claim 5, Cooperstein does not teach this feature.
	However, Baumann teaches the fusing agent comprises carbon black which is a near-infrared absorbing pigment (claim 38), with motivation for this modification to Cooperstein provided in the rejection of claim 1 above. 25  
th paragraph on pg. 13).  
Regarding claim 7, Cooperstein teaches the dispersing agent (referred to as a surfactant in the fourth paragraph on pg. 13) is capable of being removed from the surfaces by contact with the metal chloride salt (washing described in the fourth paragraph on pg. 13 and also the first paragraph on pg. 18, wherein Cooperstein’s metal chloride salt implicitly provides this capability due to its reactivity with dispersing agent).  Per MPEP § 2112.01.II, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  
Regarding claim 16, Cooperstein’s metal chloride salt is implicitly reactive with the dispersing agents (a chemical composition and its properties are inseparable, see note above for the rejection of claim 7) to increase sintering of the transition metal particles (“sintering may be performed during or after washing away…surfactants” per the fourth paragraph on pg. 13, thus demonstrating increased sintering).
	
(2) Response to Argument
Appellant presents a line of argument that one of ordinary skill in the art would not expect Baumann’s teachings to be applicable to fusing Cooperstein’s transition metal particles.  For this line of argument, Appellant contends the following:
a) Baumann’s paragraphs 0058 and 0060 cited by Examiner in the rejection do not teach or suggest that Baumann’s fusing ink is useful for fusing metal particles 
b) since Baumann teaches in paragraph 0061 that the fusing ink is useful in particular for low melting point metals, such as lead and tin, one of ordinary skill would not expect Baumann’s fusing ink to be useful for fusing transition metals 
c) the particle sizes for the material being fused are different for the two references, citing Baumann paragraph 0051 and Cooperstein claims 30-33, and therefore incompatible.



Regarding argument b), Examiner notes that Appellant states on pg. 16 of the Appeal Brief that “Cooperstein teaches that the fusing ink can be useful in particular for low-melting-point-metals such as lead and tin”.  In view of the discussion preceding this statement and Appellant’s citation of para. 0061 of Baumann, Examiner believes that Appellant meant to state that Baumann teaches that the fusing ink can be useful in particular for low-melting-point-metals such as lead and tin.  However, Baumann’s disclosure is not restricted to these two metals disclosed as exemplary species.  Furthermore, paragraph 0061 of Baumann teaches that the fusing ink can be selected based on capability for transferring a sufficient amount of heat for a metal powder and paragraphs 0064-0069 and 0074 disclose a wide variety of fusing agents which can be used. In view of these teachings, one of ordinary skill in the art would have been guided to and capable of selecting a suitable fusing ink with high thermal conductivity when using the fusing ink for fusing higher melting point transition metals. 
Regarding argument c), although Baumann does teach that it is difficult to process fine material smaller than 20 microns, in particular smaller than 10 microns, in para. 0051, Baumann also teaches in para. 0050 that “depending on the intended use, it can be advantageous to use a powder material comprising particularly small particles” (emphasis added by Examiner).  It is noted that references are relevant as prior art for all they contain, including nonpreferred and alternative embodiments.  "The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….".  See MPEP §2123 and In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Thus, when considering the totality of Baumann’s teachings, one of ordinary skill in the art would not conclude that Baumann strongly teaches away from small particle sizes, but instead that these paragraphs in Baumann are a discussion of preferred and nonpreferred particle size ranges.  

Appellant presents a second line of argument that one of ordinary skill in the art would see no reason to use Baumann’s fusing ink in Cooperstein’s process.  For this line of argument, Appellant contends the following: 
d) Cooperstein’s process does not involve layers of particulate build material or selectively fusing only certain regions of particulate build material
e) one of ordinary skill in the art would see no need to selectively fuse portions of Cooperstein’s metal particles. 
Regarding argument d), Cooperstein is directed to forming conductive structures or patterns on a substrate surface (see Summary of Invention on pg. 3), which implies selective formation of metal patterns in certain regions, rather than continuous coverage across the entire substrate.  Furthermore, Cooperstein explicitly teaches on the middle of pg. 13 that the sintering can be done during or after washing away unpolymerized components, which is a process for selectively forming patterns in the material being fused.  Cooperstein goes on to describe that the process of the invention can be performed layerwise on a series of printed layers (last two paragraphs on pg. 17).  In view of these teachings, one of ordinary skill in the art would have recognized that both references are concerned with compositions and processes for selective additive manufacturing processes, even if the two references differ in how selective fusing is achieved.  
Regarding argument e), the expectation of some advantage is the strongest rationale for combining references, per MPEP 2144.II.  From Baumann’s teachings cited by Examiner in the rejection of claim 1, one of ordinary skill in the additive manufacturing arts would have expected to obtain cost-savings and improved speed during additive manufacturing by combining Cooperstein’s and Baumann’s teachings, and therefore would have been strongly motivated to combine the teachings.  Furthermore, as 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/J.R.S/Examiner, Art Unit 1745                                                                                                                                                                                                        

Conferees:

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745        

/KAJ K OLSEN/Quality Assurance Specialist TC1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.